     Case 2:20-cv-01957-DWL Document 1-1 Filed 10/08/20 Page 1 of 17




 1   Mary G. Isban, Esq. (009731)
     CAMPBELL, YOST, CLARE & NORELL, P.C.
 2
     3101 N. Central Ave., Suite 1200
 3   Phoenix, AZ 85012
     (602) 452-6602
 4   (602) 452-6600 – Fax
 5   misban@cycn-phx.com
     Attorneys for Defendant
 6

 7
                          UNITED STATES DISTRICT COURT
 8
                           FOR THE DISTRICT OF ARIZONA
 9

10
     Randall Mesch,                               NO.

11                       Plaintiff,               VERIFICATION OF COUNSEL
12
     vs.
13
     Southwest Airlines Co., a Texas
14   corporation authorized to conduct business
     in the State of Arizona; John Does I
15
     through V; Jane Does I through V; White
16   Partnerships I through V; and Green
     Limited Liability Companies I through V,
17

18                       Defendants.

19
           I, MARY G. ISBAN, being first duly sworn upon her oath, deposes and says:
20

21         1.    On October 8, 2020, I filed a Notice of Removal to Federal Court in the

22   Maricopa County Superior Court under Cause No. CV2020-010790.
23
           2.    On October 8, 2020, I filed a Removal in the Federal Court.
24

25

26
     Case 2:20-cv-01957-DWL Document 1-1 Filed 10/08/20 Page 2 of 17




 1         3.     I verify that the documents attached to the Notice of Removal are a
 2
     complete copy of all pleadings and other documents that were previously filed with
 3
     Maricopa County Superior Court.
 4

 5         I declare under penalty of perjury that the foregoing is true and correct.

 6         DATED: October 8, 2020
 7

 8                                              s/ Mary G. Isban
                                               Mary G. Isban
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                            -2-
Civil Court Case Information - Case History                                        http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo...
                            Case 2:20-cv-01957-DWL Document 1-1 Filed 10/08/20 Page 3 of 17


                    Docket
          Select Language
         Powered by       Translate




             Case Information
             Case Number:      CV2020-010790                Judge:      Duncan, Sally
             File Date:        9/3/2020                     Location:   Downtown
             Case Type:        Civil

             Party Information
             Party Name                                                 Relationship                Sex           Attorney
             Randall Mesch                                              Plaintiff                   Male          Eddie Pantiliat
             Southwest Airlines Co                                      Defendant                                 Pro Per


             Case Documents
             Filing Date          Description                                                          Docket Date                  Filing Party
             9/8/2020             AFS - Affidavit Of Service                                           9/10/2020
             NOTE: TIFFANY NAGY
             9/3/2020             COM - Complaint                                                      9/3/2020
             NOTE: COMPLAINT
             9/3/2020             CSH - Coversheet                                                     9/3/2020
             NOTE: Civil Cover Sheet
             9/3/2020             CCN - Cert Arbitration - Not Subject                                 9/3/2020
             NOTE: Certificate Of Compulsory Arbitration - Is Not Subject To
             9/3/2020             SUM - Summons                                                        9/3/2020
             NOTE: Summons


             Case Calendar
             There are no calendar events on file


             Judgments
             There are no judgments on file




1 of 2                                                                                                                                        10/8/2020, 12:09 PM
Civil Court Case Information - Case History                http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo...
                           Case 2:20-cv-01957-DWL Document 1-1 Filed 10/08/20 Page 4 of 17




2 of 2                                                                                                        10/8/2020, 12:09 PM
Case 2:20-cv-01957-DWL Document 1-1 Filed 10/08/20 Page 5 of 17
Case 2:20-cv-01957-DWL Document 1-1 Filed 10/08/20 Page 6 of 17
Case 2:20-cv-01957-DWL Document 1-1 Filed 10/08/20 Page 7 of 17
Case 2:20-cv-01957-DWL Document 1-1 Filed 10/08/20 Page 8 of 17
Case 2:20-cv-01957-DWL Document 1-1 Filed 10/08/20 Page 9 of 17
Case 2:20-cv-01957-DWL Document 1-1 Filed 10/08/20 Page 10 of 17
Case 2:20-cv-01957-DWL Document 1-1 Filed 10/08/20 Page 11 of 17
Case 2:20-cv-01957-DWL Document 1-1 Filed 10/08/20 Page 12 of 17
Case 2:20-cv-01957-DWL Document 1-1 Filed 10/08/20 Page 13 of 17
Case 2:20-cv-01957-DWL Document 1-1 Filed 10/08/20 Page 14 of 17
Case 2:20-cv-01957-DWL Document 1-1 Filed 10/08/20 Page 15 of 17
     Case 2:20-cv-01957-DWL Document 1-1 Filed 10/08/20 Page 16 of 17




 1   Mary G. Isban, Esq. (009731)
     CAMPBELL, YOST, CLARE & NORELL, P.C.
 2
     3101 N. Central Ave., Suite 1200
 3   Phoenix, AZ 85012
     (602) 452-6602
 4   (602) 452- 6600 – Fax
 5   misban@cycn-phx.com
     Attorneys for Defendant
 6

 7
               IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 8
                       IN AND FOR THE COUNTY OF MARICOPA
 9

10
      RANDALL MESCH,                               NO. CV2020-010790

11                        Plaintiff,               NOTICE OF REMOVAL TO
                                                   FEDERAL COURT
12
      vs.
13
      SOUTHWEST AIRLINES CO., a Texas            (Hon. Sally Duncan)
14    corporation authorized to conduct business
      in the State of Arizona; JOHN DOES I
15
      through V; JANE DOES I through V;
16    WHITE PARTNERSHIPS I through V;
      and GREEN LIMITED LIABILITY
17    COMPANIES I through V,
18
                          Defendants.
19

20
     TO PLAINTIFF AND HIS ATTORNEYS OF RECORD HEREIN:
21
            Please take notice that a Notice of Removal of this action pursuant to 28 U.S.C.
22

23
     § 1441(a) was filed in the United States District Court for the District of Arizona on

24   October 8, 2020. A copy of the Notice of Removal is attached to this Notice and is hereby
25
     served and filed in the above-captioned action.
26
     Case 2:20-cv-01957-DWL Document 1-1 Filed 10/08/20 Page 17 of 17




 1         DATED this 8th day of October, 2020.
 2
                                       CAMPBELL, YOST, CLARE & NORELL, P.C.
 3

 4                                     By /s/ Mary G. Isban
 5                                       Mary G. Isban, Esq.
                                         3101 N. Central Ave., Suite 1200
 6                                       Phoenix, AZ 85012
                                         Attorneys for Defendant
 7

 8
     COPY of the foregoing e-filed
 9   this 8th day of October, 2020,
10
     with a copy automatically routed to the
     Hon. Sally Duncan.
11
     COPY of the foregoing emailed on
12
     this 8th day of October, 2020, to:
13
     Eddie A. Pantiliat, Esq.
14   Melissa Lekha, Esq.
     Hymson Goldstein Pantiliat & Lohr, PLLC
15
     14500 N. Northsight Blvd., Suite 101
16   Scottsdale, AZ 85260
     Attorneys for Plaintiff
17

18    /s/ Staci Thomas

19

20

21

22

23

24

25

26
                                               -2-
